JOSEPH, P.J.,
specially concurring.
I concur in the result. The majority has chosen to accept the characterization of the custody arrangement involved as "joint custody” for the purposes of the decision, but I would not do that. Whatever may turn out to be the eventual meaning of that term, which is now coming into vogue, I would not dignify the arrangement in this case in any way that might misleadingly suggest that this court is prepared to accept it in any case as in "the best interests of the child.” My head, my heart and my instincts say it would always be in the worst interests of any child.